Title: From Thomas Jefferson to Alexander Hamilton, 29 April 1790
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
New York April 29th. 1790.

The amount of the last warrant for money for the contingent expences of the office for foreign affairs being laid out, I take the liberty to enclose an account of them, with the vouchers, and to request the favour of you to order a further sum of two hundred and fifty dollars for the contingent expences of the office of the Secretary of State. I have the honor to be &c.

(signed) Thomas Jefferson

